Citation Nr: 0802161	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in November 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in August 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for PTSD until March 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for this disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The earliest findings of PTSD are contained in the veteran's 
VA outpatient treatment reports and Vet Center records dated 
from 2005 to 2007.  These records include diagnoses of PTSD 
and depression.  

The veteran was afforded an initial VA examination in April 
2006.  The examiner noted that the veteran's claims folder 
was reviewed.  During the examination the veteran was 
questioned as to what traumatic experiences occurred while he 
was in the military.  The veteran responded that his primary 
stressor was the incompetence of people.  He denied 
experiencing intrusive thoughts and indicated that he liked 
to stay busy.  He further reported that he did not recall any 
specific Vietnam avoidance symptoms.  He complained of 
nightmares, which involved pressure, being chased, and 
situations he could not control.  His nightmares were not 
specifically due to Vietnam-related experiences.  He related 
a history of anger problems due to interpersonal 
relationships.  He also complained of symptoms of depression.  
He had been employed for 16 years as a painter and was 
currently in a leadership position.  He described himself as 
a hard worker who was dedicated to his work but was having 
increasing difficulty with his job due to age and fatigue.  

The Axis I diagnosis was depressive disorder not otherwise 
specified.  The examiner noted that the veteran did not meet 
the diagnostic criteria for PTSD.  More specifically, he 
noted that the veteran's description of trauma exposure and 
reactions to it did not appear to rise to the level 
sufficient to meet criterion A for a diagnosis of PTSD.  
Additionally, the examiner noted that the veteran's primary 
complaints centered around residual problems with anger and 
mistrust of others resulting from experiences in service, and 
was not related to combat.    

The Board may favor the opinion of one competent medical 
authority over another.   See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds that the April 2006 opinion of 
the VA psychologist that the veteran does not meet the 
diagnostic criteria for PTSD is more probative than the 
diagnoses of PTSD found in the VA outpatient treatment 
records and Vet Center records.  In this regard, the Board 
notes that the VA examiner thoroughly reviewed the claims 
file, he listened to the psychosocial history related by the 
veteran, he conducted a clinical interview and provided 
thoughtful and detailed rationales for his opinion.  The VA 
outpatient treatment records simply note diagnoses of PTSD 
without thorough explanation of the criteria required to 
render that diagnosis.

The Board notes that the veteran is competent to report his 
symptoms.  He is not, however, a medical professional and his 
opinion is not competent in regard to matters requiring 
medical expertise.  The Board finds the most probative 
evidence to be the objective medical evidence of the April 
2006 VA examination.  To the extent that the veteran asserted 
during his November 2007 video conference hearing that the 
April 2006 VA examination was inadequate, the Board notes 
that the report of the examination shows that the examination 
was thorough, the claims folder was reviewed, and the 
examiner properly supported his conclusions.  In the Board's 
opinion, the examination report is highly probative.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


